Case 3:19-cv-21248-BRM-LHG Document 26 Filed 03/18/20 Page 1 of 7 PagelD: 331

FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By: Sarah B. Biser (4024661991)

Jeffrey M. Pollack (#015751987)
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648
Tel: 646.601.7636 / Fax: 212.692.0940
Attorneys for Plaintiff
The Trustees of Princeton University

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY

 

THE TRUSTEES OF PRINCETON

UNIVERSITY,
Plaintiff
Vv. : AFFIDAVIT OF MERIT BY
: CHESTER T. VOGEL, P.E.
s IN SUPPORT OF THE
TOD WILLIAMS BILLIE TSIEN a TRUSTEES OF PRINCETON
ARCHITECTS, LLP; JACOBS : UNIVERSITY’S CLAIMS
ARCHITECTS/ENGINEERS, INC.; : AGAINST JACOBS
and JACOBS CONSULTANCY INC. ; CONSULTANCY INC.
Defendants

 

STATE OF MASSACHUSETTS _ )
) SS:

COUNTY OF BERKSHIRE )
NOW COMES Chester T. Vogel, P.E., having been duly sworn according to law, and upon
my own knowledge, information or belief and so far as upon such knowledge, information and

belief, I depose and state as follows:

108147106.v1
Active\10873025 1 .v1-3/18/20

 
Case 3:19-cv-21248-BRM-LHG Document 26 Filed 03/18/20 Page 2 of 7 PagelD: 332

1. I have personal knowledge and I am competent to testify as to all matters contained
herein.

2 I am a licensed professional engineer in the State of New Jersey, License
#24GE02567300, and have been a licensed professional engineer in the State of New York since
1968, License #044122. I received a Bachelor of Mechanical Engineering degree from Rensselaer
Polytechnic Institute in 1958 and have extensive education, training, and experience in the practice
of mechanical and electrical engineering, including the design of heating, ventilating, air conditioning
(HVAC), plumbing, fire protection, lighting, power and fire alarm systems (MEPS). I am also
certified by the National Council of Examiners for Engineering (NCEES) and the National Academy
of Forensic Engineers (NAFE), and a Fellow of the American Counsel of Engineering Companies
(ACEC).

3, I have over fifty years of experience as a licensed engineer in the practice of
engineering, performing design, preparation of construction documents, and construction
administration in both the public and private sector for architects, and for governmental, institutional
and commercial clients. On many of these projects I have been associated with other professional
service consultants, including laboratory, kitchen, acoustics and audio-visual consultants, wherein I
coordinated my professional services with these consultants.

4. My education, training, and experience includes the design of MEPS systems for
educational and healthcare buildings, including laboratories. A true, accurate, and complete copy of
my Curriculum Vitae (CV), listing some of my education, training, experience, and qualifications is
attached hereto and incorporated herein as Exhibit 1.

5. Prior to establishing my own firm, C.T. Vogel, PE. Consulting Engineer (CTVPE) in

1985, for more than 20 years, I held positions as Project Manager, Mechanical Design Engineer;

2

108147106.v1
Active\10873025 1.v1-3/18/20

 
Case 3:19-cv-21248-BRM-LHG Document 26 Filed 03/18/20 Page 3 of 7 PagelID: 333

Director of Engineering and Partner-In-Charge of projects with Kallen & Lemelson Engineers. The

following is a brief summary of some of the more significant laboratory projects that I have designed:

Kallen & Lemelson Engineers - Partner (1970-1985)

1970-1975: Chemistry and Chemical Engineering Building, Stephens Institute of
Technology, Hoboken, NJ

1970-1980: Alzheimer Research Laboratory Projects, including Animal Labs, Burke
Medical Research Institute, White Plains, NY

1980-1985: Low Center for Industrial Innovation Laboratories, Rensselaer Polytechnic

Institute, Trot, NY

C.T. Vogel P.E. Consulting Engineer (1985-Present)

1986-1987: Laboratory Building Addition, Burke Medical Research Institute, White Plains,
NY

1988-1990: Delaware Public Health Laboratory, Smyrna, DE (received ACEC NY Design
Award)

1990-2004: Laboratory Renovation Projects — Hospital for Special Surgery & William Black
Medical Research Building, New York City

Forensic Practice: State of New Jersey (Plaintiff) - Reviewed HVAC desi gn for
conformance with good practice as HVAC expert; Claim: Inadequate HVAC system design
for Laboratory

Forensic Practice: Porzio, Bromberg & Newman for Air Con Mechanical (Defendant) -
Reviewed HVAC design and construction for conformance with code, recognized standards

and good practice as HVAC expert; Claim: Improper HVAC design and construction

ww

108147106.v1
Active\108730251.v1-3/1820

 
Case 3:19-cv-21248-BRM-LHG Document 26 Filed 03/18/20 Page 4 of 7 PagelD: 334

resulted in unsatisfactory performance and operation for an industrial research and

development laboratory.

6. Tam currently self-employed as a MEPS consultant and forensic consultant for C.T.
Vogel P.E. Consulting Engineer, providing professional MEPS design and consulting services for
commercial projects, and technical investigations, analysis, reports, and testimony toward the
resolution of litigation involving construction claims and engineering professional liability, and have
no financial interest in the outcome of this matter.

e As a licensed professional engineer, I am often called upon to analyze, interpret, and
apply various building codes and industry standards to the design and construction of building
mechanical and electrical systems, including those utilized for residential, commercial, educational
and institutional purposes. As noted in my CV, I have special expertise in the writing and
interpretation of building codes for Mechanical, HVAC and Boiler systems.

8. I have read and reviewed The Trustees of Princeton University’s Complaint
(Princeton) against Jacob Todd Williams Billie Tien Architects, LLP (TWBTA), Jacobs
Architects/Engineers, Inc. (Jacobs A/E), and Jacobs Consultancy, Inc. (Jacobs) concerning the
professional design services the defendants provided for the design and construction of The Andlinger
Center for Energy and the Environment (Andlinger). I have also read and reviewed extensive project
documentation related to the design and construction of Andlinger, including the construction
document plans and specifications, supplemental instructions issued during construction, multiple
change order requests, shop drawings, Jabobs’ contract, and the project design timeline.

& According to its contract, Jacobs agreed to provide professional laboratory consulting
services for all research and technical spaces, excluding the cleanrooms, in approximately 31,000 net

square feet (NSF) in a building of approximately 75,100 NSF and approximately 125,000 gross square

A

108147106.v1
Active\10873025 1.v1-3/18/20

 
Case 3:19-cv-21248-BRM-LHG Document 26 Filed 03/18/20 Page 5 of 7 PagelD: 335

feet (GSF). Jacobs was, therefore, responsible for over 40% of the project’s design and related
construction, and together with Jacobs A/E, about 60% of the project’s overall design and related
construction.

10. Jacobs’ performance violated the contract requirements for the project schedule
milestones. This was a significant link in a chain of events that resulted in increased costs to Princeton
because of delays and additional work.

11. Jacobs’ continued lack of performance included the release of laboratory design
documents and drawings which were incomplete and not coordinated with the architect, TWBTA.
The design documents and drawings were issued to the MEPS design consultant, Arup USA, Inc.
(Arup), after the milestone dates. Jacobs’ failure to timely issue the design documents and drawings
impacted critical path milestone dates for the construction documents, prevented the timely
commencement of the project and increased costs to Princeton because of delays and additional work.

12. Excessive laboratory design drawings and specifications that Jacobs issued after the
Construction Manager, FJ Sciame Construction Co., Inc (Sciame), established the GMP and during
the construction phase violated the standard of care and resulted in increased costs to Princeton
because of delays and additional work.

13. The extensive number of laboratory design drawings and specifications that Jacobs
issued during construction and after the issuance of the consolidated set of construction documents,
required an excessive number of Architect’s Supplemental Instructions (ASI’s) to be issued to
Sciame, kept the project in a constant state of redesign, violated the standard of care and resulted in

increased costs to Princeton because of delays and additional work.

108147106.v1
Active\l08730251.v1-3/18/20

 
Case 3:19-cv-21248-BRM-LHG Document 26 Filed 03/18/20 Page 6 of 7 PagelID: 336

14. Jacob’s failure to properly execute the laboratory design drawings and specifications
resulted in errors and omissions, resulted in change orders, violated the standard of care and resulted
in increased costs to Princeton because of delays and additional work.

15. Jacobs’ excessive number of changes to the laboratory design drawings and
specifications during construction and after its issuance of the consolidated set of construction
drawings, required Sciame and its Contractors to make numerous updates to the BIM Construction
Model. This process, which was very inefficient, resulted in seven BIM related change orders for
additional cost to Princeton and resulted in a delayed schedule for the project completion.

16. Based upon my knowledge of the facts in this matter as documented to date, in my
professional opinion there exists reasonable probability that the care, skill, and knowledge exercised
or exhibited by Jacobs in rendering professional laboratory consulting services to Princeton
University and referred to in the complaint fell outside the acceptable standard of care for licensed

design professionals in New Jersey.

dd Te

ath ee
eioet a gp te,

4G802567300 $i

 

Chester T. Vogel, P.E.
Sworn to before me this

 

    
 

\** day of March 2020.
| Sx. LOUISE A. NAVENTI-LUCCHESE
i a ay 2 Notary Public
ig ig "yj —_Commonwealifi of Massachusetts
j avi My Commission Expires

Decamber 10, 2021

 

Notary Public — State df Massachusetts

108147106.v1
Active\10873025 1.v1-3/18/20

 
Case 3:19-cv-21248-BRM-LHG Document 26 Filed 03/18/20 Page 7 of 7 PagelD: 337

Exhibit 1

Curriculum Vitae of Chester T, Vogel, P. E.

108147106.¥1
Active\l10873025 1.v1-3/18/20

 
